Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-14, 17-18 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (hereafter Li)(US PgPub 2017/0052538).
Regarding claim 1, Li discloses a detection device (Figure 7, Element 710), comprising: at least one detection module communicatively coupled with a communication device (Figure 7, Element 710 and Paragraph 0055 where the mobile device includes a BLE transceiver for communicating with BLE beacons); the at least one detection module including at least one controller circuit (Figure 7, Element 710 which includes a processor) communicatively coupled with a first antenna (Figure 7, Element 710 where the transceiver includes communication antennas); the first antenna configured to receive first electromagnetic signals from a first plurality of antennae located within an interior of a first vehicle (Figure 1, Elements 1-8 and Paragraph 0056 where the antennas of the mobile device receive signals 
Regarding claim 2, Li discloses wherein the at least one controller circuit is further communicatively coupled with a second antenna; the second antenna configured to transmit and receive third electromagnetic signals between the at least one controller circuit and transceivers located on the first vehicle and the second vehicle; wherein the at least one controller circuit is further configured to transmit communications to the first vehicle and the second vehicle based on the first electromagnetic signals and the second electromagnetic signals received by the first antenna (Paragraphs 0055-0057 where the mobile device is wirelessly connected to the IVI system of the vehicle and provides communications to the vehicle such as streaming and the like).

Regarding claim 6, Li discloses wherein each of the plurality of detection modules is communicatively coupled with a separate first antenna (Figure 8 and Paragraphs 0055-0057 where mobile device includes plural detection modules that detect different data using a specified transceiver antenna).
Regarding claim 7, Li discloses wherein each of the plurality of detection modules are communicatively coupled to a same first antenna (Figure 8 and Paragraphs 0055-0057 where mobile device includes plural detection modules that detect different data using a specified transceiver antenna).
Regarding claim 8, Li discloses wherein the detection device further includes a memory communicatively coupled with the at least one controller circuit (Paragraph 0011 and claim 4 where the mobile device includes a memory).
Regarding claim 9, Li discloses wherein the memory has a plurality of programs associated with each of the first vehicle and the second vehicle (Paragraph 0011 and claim 4).
Regarding claim 10, Li discloses wherein the at least one controller circuit is configured to restrict a function of the communication device based on the position (Figure 8 and Paragraphs 0055-0057 where functions are enabled/restricted based on seat position of the user).
Regarding claim 11, Li discloses wherein the first plurality of antennae are configured to broadcast the first electromagnetic signals from a first transmitter, and the second plurality of antennae are configured to broadcast the second electromagnetic signals from a second transmitter (Figure 1, Element 1-8 and Paragraph 0055 where each rental vehicle includes its own set of beacons).

Regarding claim 13, Li discloses wherein the at least one detection module is installed in a battery of the communication device (Figure 7, Element 710 where the transceiver is installed in a powered module of the mobile device).
Regarding claim 14, Li discloses wherein the at least one detection module is installed in an accessory of the communication device (Figure 7, Element 710 where the transceiver is installed in a powered module of the mobile device).
Method claims 17-18 and 21-30 are drawn to the method of using the corresponding apparatus claimed in claims 1-2 and 5-14.  Therefore method claims 17-18 and 21-30 correspond to apparatus claims 1-2 and 5-14 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 15-16, 19-20 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li and in view of Elangovan et al. (hereafter Elangovan)(US 9,894,492).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the RKE functionality of Elangovan to the vehicle system of Li, motivation being to provide keyless vehicle entry.
Regarding claim 4, Li does not specifically disclose wherein the at least one detection module further includes passive entry passive start (PEPS) functions.  In the same field of endeavor, Elangovan discloses a system for determining a mobile device location relative to a vehicle cabin where a PEPS function is activated when the mobile device is detected inside of the vehicle (Figure 3, Element 306 and related description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PEPS functionality of Elangovan to the vehicle system of Li, motivation being to provide keyless vehicle start.
Regarding claims 15 and 16, see rejections for claims 3 and 4, respectively, where RKE and PEPS functionality are provided to the vehicle system of Li and Elangovan.
Regarding claims 19, 20, 31 and 32, see rejections for claims 3, 4, 15 and 16.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS D ALUNKAL/
Primary Examiner, Art Unit 2687